Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                May 04, 2015

The Court of Appeals hereby passes the following order:

A15A1112. ROBERT SEASE v. BRANCH BANKING AND TRUST CO.

      The above-referenced appeal was docketed with this Court on February 17,
2015, and the Appellant’s brief was due to be filed on March 9, 2015. See Court of
Appeals Rule 22 (a). Not having received the Appellant’s brief or a request for an
extension to file same, pursuant to Court of Appeals Rule 13, this appeal is
DISMISSED.




                                     Court of Appeals of the State of Georgia
                                                                          05/04/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.